DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-3) in the reply filed on 05/05/2022 is acknowledged.
Claims 17-23 have been withdrawn by Applicant in the response filed 05/05/2022.  Therein, Applicant indicates the “election of Species I, including claims 1-16”.
However, upon review of claims 1-16, it appears that claim 16 is not drawn to elected Species I, but rather to non-elected Species II: the feature of “the energy transfer member is arranged to store a portion of the actuating member” appears to refer to, e.g., the embodiment where “the energy transfer member takes the form of two drums enabled to provide spool storage for a portion of the actuating member” as discussed on page 5, lines 27-28 of the specification as originally filed.  This feature appears to be shown in Fig. 4—i.e., Applicant’s non-elected Species II embodiment.
To clarify this issue, a discussion was held with Applicant’s Representative, Jacob Horton (Reg. No. 60,876), on June 10, 2022.  Mr. Horton confirmed that claim 16 is not drawn to the elected Species I embodiment, and requested that claim 16 be withdrawn.
Claim 16 is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022, and confirmation specifically regarding claim 16 was made 06/10/2022.
Applicant’s Representative is thanked for the courtesies extended during the discussion.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the claim recites two separate instances of “an energy converter” (see lines 1 and 4).  It is unclear whether there are two separate and distinct “energy converter” features or whether reference should be made to one and the same “energy converter”.  As such, references to “said energy converter” in this and later claims are unclear, as there are two separate “energy converter” features set forth.  For the purpose of examination, the claim will be interpreted as requiring only a single “energy converter”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (also called a nonce term or non-structural term having no specific structural meaning) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows, along with what appears to be the corresponding structure(s), material(s), or acts to perform the recited function (see elements as shown in Figs. 1-3): 
In claim 1: 	“an actuating member”—referring to flexible rope 3;
		“a movable energy transfer member”—referring to movable pulley 5;
		“an energy storing member comprising a biasing member”—referring to spring 8;
In claim 2: 	“an energy capturing member”—referring to float 2;
In claim 6: 	“an adjustment member”—referring to winch 7;
In claim 9: 	“actuating members”—referring to flexible ropes 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “an actuating member having an actuating length” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what “an actuating length” may comprise, including how an “actuating length” may differ from just a simple “length”.  If the term “actuating length” is intended simply to refer to “a length” of the “actuating member,” though the term may be maintained as-is, clarification should be provided.
Regarding claim 1, the limitation “wherein the first stroke position and the second stroke position define distal end points of a working stroke; the working stroke arranged so as to drive said energy converter” (emphasis added) is vague and indefinite.  The claim fails to make clear what the “working stroke” may comprise: whether it is a physical element—as appears to be indicated by the phrase “the working stroke arranged so as to drive said energy converter”; or whether it may simply describe a length or distance—as appears to be indicated by the phrase “the first stroke position and the second stroke position define distal end points of a working stroke” (and supported by “working stroke S” as shown in Figs. 2-3.
Regarding claim 4, the limitation “the actuating length of the actuating member defines a distance between the energy capturing member and the energy transfer member” (emphasis added) is vague and indefinite.  The limitation is generally narrative and fails to make clear what is being “define[d]”.  With reference to Fig. 1, the “actuating member/rope 3” passes from “energy capturing member/float 2” to “first fixed pulley 4” and then to “energy transfer member 5,” then through “second fixed pulley 6,” and finally to “adjustment member/winch 7”.  The claim fails to make clear what portion of the “actuating member/rope 3” the “actuating length” may comprise.  The claim also fails to make clear what role the “distance between the energy capturing member and the energy transfer member” is intended to play.  Said differently, the limitation appears to state “[A] defines [B]” whereas what appears to have been intended may be, e.g., —[B] defines [A]—, where [A] is “the actuating length of the actuating member” and [B] is “a distance between the energy capturing member and the energy transfer member”.
Regarding claim 7, the limitation “the adjustment of the actuating length by the adjustment member is independent of the working stroke” (emphasis added) is vague and indefinite.  The claim fails to make clear how the “adjustment” may be “independent of the working stroke”.
Regarding claim 8, the limitation “the actuating length of the actuating member can be adjusted by the adjustment member simultaneous to the operation of the working stroke” is vague and indefinite.
First, the limitation is generally narrative and fails to make clear what the phrase “simultaneous to the operation of the working stroke” is intended to mean, and how “the actuating length” may be “adjusted […] simultaneous to the operation of the working stroke” (emphasis added).
Second, the limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how an “actuating length” may be “adjusted by the adjustment member” in a manner that is “simultaneous to” an “operation of the working stroke”—such as by specifying a particular structure that would allow performance of the claimed function.
Fourth, the limitation “the operation of the working stroke” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  The claim fails to clarify what “the working stroke” is intended to comprise—e.g., a physical element, a length/dimension, or, as the term appears to be used here, a process/algorithm.
For the purpose of examination, the phrase “the actuating length of the actuating member can be adjusted by the adjustment member simultaneous to the operation of the working stroke” will be interpreted as: —the actuating length of the actuating member can be adjusted by the adjustment member—.
Regarding claim 9, the limitation “the drive assembly comprises two or more actuating members” is vague and indefinite.  The claim fails to make clear whether the newly-recited “two or more actuating members” are in addition to, or include, the previously-recited “actuating member” as recited in claim 1.
Regarding claim 9, the limitation “the actuating lengths of the two or more actuating members can be adjusted by the adjustment member independently” is vague and indefinite.  Notably, the claim appears to indicate that the same “adjustment member” is capable of “adjust[ing]” the “actuating lengths of the two or more”—i.e., two separate and distinct—“actuating members”.  Neither the claim nor the specification make clear the manner by which a single “adjustment member” may operate on “two or more” separate “actuating members” and how such may be done “independently”.  For the purpose of examination, the phrase “wherein the actuating lengths of the two or more actuating members can be adjusted by the adjustment member independently” will be interpreted as: —wherein actuating lengths of the two or more actuating members can be adjusted independently—.
Regarding claim 10, the limitation “the actuating member” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, claim 1 introduces “an actuating member” and claim 9 introduces additional “two or more actuating members”.  Claim 10, then, fails to clearly identify to which “actuating member” reference is intended.
Regarding claim 12, the limitation “said energy converter” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, and as previously discussed, claim 1 recites two separate “energy converter” features.
Regarding claim 12, the limitation “the energy storing member and said energy converter are mounted between said reaction member and the energy transfer member” (emphasis added) is vague and indefinite.  Here, the term “between” is unclear.  Notably, with reference to Fig. 1, “energy storage member/biasing member/spring 8” and the “energy converter 9” do not appear to be “mounted between” the “reaction member 1” and the “energy transfer member/movable pulley 5”.  Clarification of the structural relationships between the claimed features is required.
Regarding claim 13, line 3, the limitation “the range” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “at least one selected from the range: a spring; […]” will be read as —at least one selected from 
Regarding claim 15, the limitation “the energy transfer member comprises a movable pulley arranged to move in a reciprocating motion along an orthogonal plane as a result of actuation by the actuating member, the extent of said reciprocating motion defining the working stroke” (emphasis added) is vague and indefinite.
First, the phrase “a reciprocating motion along an orthogonal plane” is unclear, as the claim fails to make clear to what element(s) the “plane” may be “orthogonal”.
Second, the limitation “the extent of said reciprocating motion” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  It is also unclear what may be meant by an “extent of said reciprocating motion”.
Regarding claims 2-15, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 1, whereas it appears that the reference discloses all the functional limitations of the claim(s), and structure(s) necessary therefor, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claim(s) 1-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Foster (US 2015/0000263 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Foster (US 2015/0000263 A1) in view of Windle (US 2009/0081055 A1).
Regarding claim 1, as best understood, Foster discloses a drive assembly arranged to transfer wave energy to an energy converter (see, e.g., Abstract, ¶ 1), the drive assembly (see, e.g., Fig. 2) comprising: 
an actuating member (e.g., connecting line 4a) having an actuating length (length of line 4a, no separate number given); 
a movable energy transfer member (e.g., drum 11a) arranged to be coupled to an energy converter (hydraulic motor 12a) and arranged to transfer energy from the actuating member (connecting line 4a) to said energy converter (see, e.g., Fig. 5); 
an energy storing member (hydraulic circuit which may comprise high pressure and low pressure accumulators; see, e.g., Fig. 6, ¶ 64) comprising a biasing member (see, e.g., ¶¶ 62-63: a hydraulic pre-load can be used to create a biasing force on the hydraulic motor 12a that will wind the respective connecting line 4a back onto drum 11a, this may be achieved via the hydraulic circuit shown in Fig. 6; see also ¶ 67: the hydraulic pre-load may be substituted by separate physical springs; see also ¶ 72 describing functionality of hydraulic pre-load/biasing and noting that the hydraulic energy conversion circuit allows for hydraulic biasing force to be modulated, thus comprising the “energy storing ‘member’ comprising a biasing ‘member’”) coupled to one or more of: the actuating member (hydraulic circuit is coupled to connecting line 4a via hydraulic motor 12a, drum 11a), the energy transfer member (hydraulic circuit is coupled to drum 11a via hydraulic motor 12a); the energy storing member being arranged to cause the actuating member or the energy transfer member to move position (see, e.g., ¶ 72: the control system can modulate the biasing force in the hydraulic motor such that connecting lines 4a-4d are more easily played-out than reeled-in or vice-versa—i.e., causing the actuating member/connecting line or the energy transfer member/drum to move position); 
wherein the actuating member (connecting line 4a) is arranged to move the energy transfer member from a first stroke position to a second stroke position (see, e.g., ¶ 58: energy converters 3a-3d have respective working strokes; first and second positions may be where, e.g., line 4 is fully or mostly fully retracted/wound on drum 11 and fully or mostly fully let out; see also, e.g., ¶ 44, 65, 67, 69; and ¶ 70 discussing a neutral or mid stroke position, which would implicitly be mid-way between the end points of the working stroke); and 
wherein the first stroke position and the second stroke position define distal end points of a working stroke (see discussion immediately above; distal end points of working stroke defined implicitly as opposite ends of stroke having neutral or mid stroke position); the working stroke arranged so as to drive said energy converter (hydraulic motor 12a; see Fig. 5, ¶ 58: working strokes of the energy converters are exploited to produce power).
As discussed above, it appears that Foster teaches the invention as claimed.  It is noted that, due especially to the use of nonce terms such as “actuating member,” “movable energy transfer member,” “energy storing member,” and “biasing member,” along with the associated functional language, the metes and bounds of the patent protection sought are ambiguous.
It appears that Foster discloses structure capable of performing the claimed functionality.  In Foster, such functionality is achieved by use of a hydraulic circuit coupled to a hydraulic motor 12a, which is attached to a corresponding drum 11a; this assembly, along with pulley 5a and track 6a, allow for transfer of wave energy to an energy converter to turn an electrical generator (see, e.g., ¶ 64).
However, insofar as it is unclear whether or not interpretation under 35 U.S.C. §112(f) is intended, and whether or not the claims require, e.g., a spring to serve as the biasing member and/or separate and distinct elements to perform each functionality, the following is noted for expediting prosecution.
On the other hand, Windle (Figures 1-7, 11, 12) discloses a drive assembly arranged to transfer wave energy to an energy converter, the drive assembly comprising: 
an actuating member (cable 172/372) having an actuating length (length of cable); 
a movable energy transfer member (e.g., pulley 164/364) arranged to be coupled to an energy converter and arranged to transfer energy from the actuating member to said energy converter; 
an energy storing member (e.g., piston reloading mechanism 114) comprising a biasing member (e.g., springs 128/130 which serve for biasing the piston the downward/reload position; see, e.g., ¶ 42) coupled to one or more of: the actuating member (cable 172/372), the energy transfer member (see, e.g., Figs. 2-3 and Figs. 11-12: springs 128/130 are coupled to both cable 172/372 and pulley 164/364 via upper spring support 122/322); the energy storing member being arranged to cause the actuating member or the energy transfer member to move position (see, e.g., ¶ 44: piston reloading mechanism 114 provides a downward force to bias/move the piston assembly in the downward direction); 
wherein the actuating member (cable 172/372) is arranged to move the energy transfer member (e.g., pulley 164/364) from a first stroke position (see, e.g., Figs. 2, 3: downward position) to a second stroke position (see, e.g., Fig. 4: upward position); and 
wherein the first stroke position and the second stroke position define distal end points of a working stroke (working stroke having distal end points at downward and upward positions); the working stroke arranged so as to drive said energy converter (working stroke drives wave powered pumping apparatus 22/222 to convert wave action to pump a fluid; see, e.g., Abstract).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive assembly of Foster with the explicit teaching of a hydraulic cylinder/piston- and spring-based arrangement, where Foster suggests that such an arrangement may be used (see, e.g., ¶ 67: “hydraulic cylinders or linear generators may be in used place of the hydraulic motors, with an intermediary line storage drum used to adjust the length of the corresponding connecting lines. Furthermore separate physical springs may be substituted for the hydraulic pre-load”) though appears silent regarding specific structural arrangement of these features, and Windle teaches a suitable hydraulic cylinder/piston- and spring-based arrangement, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Regarding claim 2, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the actuating member (Foster: connecting line 4a) comprises a flexible rope (Foster: lines are flexible; see, e.g., ¶¶ 15, 16, 18).
Regarding claim 3, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the drive assembly further comprises an energy capturing member (Foster: energy capturing float 2) coupled to the actuating member (Foster: connecting line 4a) and is enabled to transfer wave energy to the actuating member (Foster: see, e.g., ¶ 43).
Regarding claim 4, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the actuating length of the actuating member defines a distance between the energy capturing member and the energy transfer member (see, e.g., ¶ 18: the distance between the reaction member and the energy capturing float can be adjusted by winding the connector lines on or off the respective drums; see also, e.g., ¶ 60, discussing change in length of lines 4a-4d, which change in length may be considered an ‘actuating length’).
Regarding claim 5, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the energy capturing member (energy capturing float 2) comprises a buoyant portion (float 2 is buoyant, having buoyancy B1—see, e.g., ¶ 56, and may be, e.g., floating on surface S of a body of water, see Fig. 1; or floating just below surface S, see Fig. 2).
Regarding claim 6, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the drive assembly further comprises an adjustment member (Foster: hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a; as such, hydraulic motor 12a+ drum 11a operate as a winch; alternatively, Foster also discloses that a separate intermediary line storage drum may be used to adjust the length of the corresponding lines; see ¶ 67) for adjusting the actuating length of the actuating member (connecting line 4a).
Regarding claim 7, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the adjustment of the actuating length by the adjustment member is independent of the working stroke (Foster: see, e.g., ¶ 110).
Regarding claim 8, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the actuating length of the actuating member (Foster: connecting line 4a) can be adjusted (Foster: see, e.g., ¶ 18) by the adjustment member (Foster: hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a).
Regarding claim 9, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious the drive assembly comprises two or more actuating members (Foster: four connecting lines 4a-4d), and wherein actuating lengths of the two or more actuating members can be adjusted independently (Foster: see, e.g., Fig. 2: each line 4a-4d is connected to its own drum 11a-11d/hydraulic motor 12a-12d and, as such, may be operated/actuated independently; also, positions of pulleys 5a-5d on tracks 6a-6d may also be operated independently; see, e.g., ¶¶ 19, 68, 110).
Regarding claim 10, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the adjustment member comprises a winch (Foster: hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a; as such, hydraulic motor 12a+ drum 11a operate as a winch) arranged to store a portion of the actuating member (Foster: see, e.g., ¶ 65: drum 11a (and similar drums) also provide the facility for storage of the respective connecting line 4a (and corresponding similar connecting lines, such as those shown in other Figures) and thus facilitate the adjustment of its length).
Regarding claim 11, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the drive assembly is arranged to be mounted onto a reaction member (Foster: submersible subsea reaction member 1), said reaction member being arranged to provide a platform for the drive assembly (Foster: see, e.g., Figs. 1, 2, ¶ 53).
Regarding claim 12, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the energy storing member (Foster: hydraulic circuit which may comprise high pressure and low pressure accumulators; see, e.g., Fig. 6, ¶ 64) and said energy converter (Foster: hydraulic motor 12a) are mounted between said reaction member (Foster: submersible subsea reaction member 1) and the energy transfer member (Foster: drum 11a; Windle: pulley 164/364).
Regarding claim 13, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the energy storing member (Foster: hydraulic circuit which may comprise high pressure and low pressure accumulators; see, e.g., Fig. 6, ¶ 64) comprises at least one selected from the range: a spring; an actuator being mechanically or electrically biased; an elastic member; a compressible member; a magnetic member (Foster: high pressure and low pressure accumulators comprise compressible members; Foster also discloses, as previously discussed, that the hydraulic pre-load may be substituted by separate physical springs, see ¶ 67, and as such would comprise a spring, which may also be termed an elastic member).
Regarding claim 14, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the energy transfer member (Foster: drum 11a; Windle: pulley 164/364) comprises a rotating portion arranged to rotate about an axis as a result of actuation by the actuating member (Foster: see, e.g., Fig. 5: drum 11a rotates about a drum axis; Windle: see, e.g., Figs. 3, 12: pulleys 164/364 rotate about a respective pulley axis).
Regarding claim 15, as best understood, the combination of Foster and Windle further renders obvious that the energy transfer member (Windle: pulley 164/364) comprises a movable pulley (Windle: pulley 164/364) arranged to move in a reciprocating motion along an orthogonal plane (Windle: see, e.g., Figs. 3, 12: as shown, up/down reciprocating motion of pulley 164/364 is in plane orthogonal to axis of rotation of pulley 164/364) as a result of actuation by the actuating member (Foster: connecting line 4a; Windle: cable 172/372), the extent of said reciprocating motion defining the working stroke.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references below also appear to teach spring-and-pulley based drive assemblies and are thus considered relevant to the disclosed invention.
US 2014/0007567 A1 to Stewart (see, e.g., Figs. 3A, 3B); and 
US 7,443,046 B2 to Stewart et al. (see, e.g., Fig. 3).
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 10, 2022



/VIET P NGUYEN/Primary Examiner, Art Unit 2832